Citation Nr: 9910032	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-29 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from October 1981 to 
July 1984.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  In January 1998, the Board remanded 
the issue of entitlement to service connection for headaches 
to the RO for further development.  The case has recently 
been returned to the Board for appellate consideration. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends, in essence, that a chronic headache 
disorder had its inception in service.

In the 1998 remand, the Board asked to have the veteran 
identify sources of relevant treatment.  The Board asked for 
a current comprehensive VA examination to include an opinion 
as to the likelihood that the veteran had a headache disorder 
of service inception.  

The RO sent the veteran a letter seeking pertinent 
information and obtained an examination that included a 
review of the service medial records and more recent 
treatment records on file, principally from VA.  The Board 
has reviewed the development undertaken in light of the 
recent decision in Stegall v. West, 11 Vet. App. 268 (1998).  
In concluding that another remand was required, in Stegall 
the following was noted regarding the Department's failure to 
comply with the terms of a recent Board remand order:

The protracted circumstances of this case and 
others which have come all too frequently 
before this Court demonstrate the compelling 
need to hold, as we do, that a remand by this 
Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right 
to compliance with the remand orders.  We hold 
further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally 
or as [] "the head of the Department."  
38 U.S.C. § 303.  It matters not that the 
agencies of original jurisdiction as well as 
those agencies of the VA responsible for 
evaluations, examinations, and medical opinions 
are not under the Board as part of a vertical 
chain of command which would subject them to 
the direct mandates of the Board.  It is the 
Secretary who is responsible for the "proper 
execution and administration of all laws 
administered by the Department and for the 
control, direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, the 
Secretary is by statute both the one to whom a 
veteran may appeal an initial denial as a 
matter of right (38 U.S.C. § 7104(a)), and a 
party, represented by the General Counsel, to 
every appeal before this Court (38 U.S.C. 
§ 7263(a)).  Finally, we hold also that where, 
as here, the remand orders of the Board or this 
Court are not complied with, the Board itself 
errs in failing to insure compliance.  


While it is true that where an appellant has 
not been harmed by an error in a Board 
determination, the error is not prejudicial 
(see 38 U.S.C. § 7261(b) ("Court shall take 
due account of the rule of prejudicial 
error")[)], the Court cannot say, based on the 
record before it, that the appellant here has 
not been harmed.  The Court takes this 
opportunity to remind the Secretary that the 
holdings of this decision are precedent to be 
followed in all cases presently in remand 
status.

In the 1998 remand, the Board in essence desired to have a 
record that would support an informed determination on the 
question of whether the veteran had a headaches disorder 
linked to headache complaints in service.  As the Board 
requested, the RO asked for a complete record of medical 
treatment and obtained an examination.  

However, the Board finds deficiencies in the development 
after the 1998 remand that could arguably be considered 
prejudicial to the claim as it concerns the matter on appeal.  
It appears that the examiner did not adequately address the 
question presented.  Although the examiner indicated that the 
veteran had headache complaints prior to a head injury in 
service and that the headaches would not be related to that 
injury, the opinion was ambiguous as to whether the headaches 
in service were initial manifestations of the migraine 
disorder diagnosed on the 1998 examination.  The 
representative has requested that the claim be returned to 
the RO to clarify the opinion.  The RO in continuing the 
denial of service connection stated only the examiner's 
conclusion regarding a nexus between the head injury in 
service and current headaches and so advised the veteran in a 
supplemental statement of the case.

VA has an obligation to assist the veteran in the development 
of facts pertinent to his claim.  In view of the recent legal 
precedent in Stegall as applied to the facts of this appeal, 
the case is again remanded for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
headache disability.  After any necessary 
authorization for release of medical 
information is secured from the veteran, 
the RO should attempt to obtain legible 
copies of those treatment records 
identified by the veteran from those 
sources identified whose records have not 
previously been secured.  Regardless of 
the response from the veteran, the RO 
should obtain copies of any current VA 
treatment records.  

2.  The RO should ask that the VA 
examiner who provided the neurology 
examination in 1998, if available, to 
once again review the claims folder and 
the addendum to the 1998 examination and 
provide an opinion as to the likelihood 
that any current headache disorder found 
might be related to the veteran's 
headache complaints in service.  The 
examiner should determine if another 
examination of the veteran is necessary 
in order to render an informed 
determination.  

If the VA examiner who performed the 1998 
evaluation is no longer available to 
complete the requested development, the 
veteran should be scheduled for a VA 
neurologic examination in order to 
determine the nature and extent severity 
of any headache disorder found.  In 
either situation, the claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination or review 
of the claims file.  

Any further indicated studies or tests 
deemed necessary should be performed.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  
Stegall, supra.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for headaches.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise warranted.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


